The appeal here is from an order quashing a writ of garnishment that had theretofore impounded certain moneys owing by Navajo County to Dodd L. Greer, the judgment debtor of appellant L.L. Shaw. The motion to quash alleged that the money owing from the county to Greer was for legal services rendered by Greer as an attorney at law and earned at a time when he was a married man. He claimed that the fee earned was community property and that his indebtedness to Shaw was his separate debt having its origin in the factual situation set forth in the case of Shaw v. Greer,67 Ariz. 223, 194 P.2d 430, and that the *Page 231 
community is not liable for the separate debt of either of the spouses. The principles of law applicable to this appeal are set forth and discussed in the foregoing case. For the reasons set forth therein the order appealed from in the present case is affirmed.